Condo v Condo (2019 NY Slip Op 05080)





Condo v Condo


2019 NY Slip Op 05080


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Renwick, J.P., Manzanet-Daniels, Webber, Oing, JJ.


9711N 300341/14

[*1] Anna Condo, Plaintiff-Appellant,
vGeorge Condo, Defendant-Respondent.


Dentons US LLP, New York (Anthony B. Ullman of counsel), for appellant.
Blank Rome LLP, New York (Sheila Ginsberg Riesel of counsel), for respondent.

Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered October 23, 2018, which denied plaintiff's application to vacate a default, unanimously affirmed, without costs.
The Special Master presiding over these postjudgment matrimonial proceedings pursuant to a so-ordered stipulation between the parties providently exercised her discretion in declining to vacate plaintiff's default. Plaintiff failed to demonstrate a reasonable excuse for her failure to meet the stated deadline for submitting her "first round selections" of marital artwork for purposes of equitable distribution (see CPLR 5015[a]; see generally Nimkoff v Nimkoff, 120 AD3d 1099 [1st Dept 2014], lv dismissed 26 NY3d 1023 [2015]). Moreover, the fact that plaintiff waited nine months before making application to vacate the default "evinces an intentional default, which is not excusable" (Dimopoulos v Caposella, 118 AD3d 739, 741 [2d Dept 2014]; see also John Wiley & Sons, Inc. v Grossman, 132 AD3d 559, 560 [1st Dept 2015]), particularly against the backdrop of this highly contentious litigation.
We rejected plaintiff's remaining argument, that the court erred in so-ordering the Special Master's decision and order, in a prior appeal (__ AD3d __, 2019 NY Slip Op 03466 [1st Dept 2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK